IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IHOR MALANCHUK,                          : No. 31 EAL 2015
                                         :
                   Petitioner            : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
ILYA SIVCHUK, ETC.,                      :
                                         :
                   Respondent            :
                                         :
 ______________________________          :
IHOR MALANCHUK,                          :
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ALEX TSIMURA, ETC. AND TATYANA           :
TSIMURA, ETC.,                           :
                                         :
                   Respondents           :


                                     ORDER


PER CURIAM

      AND NOW, this 27th day of May, 2015, the Petition for Allowance of Appeal is
GRANTED. The issue, as stated by Petitioner, is:


      Did the Superior Court, en banc, err in quashing, as interlocutory, an appeal
      from an order granting summary judgment as to all claims and all defendants
      in one of two separate actions, consolidated under Pa.R.C.P. 213(a), where
      there was not a complete consolidation and merger of the actions?